 


114 HR 5355 IH: VOLT Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5355 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mr. Ashford (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to assist veterans to obtain certain public transportation jobs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veteran Opportunities on Local Transportation Act of 2016 or the VOLT Act of 2016. 2.Public transportation jobs for local veteransSection 5325 of title 49, United States Code, is amended by adding at the end the following: 
 
(l)Veterans local hiringA recipient of assistance under this chapter may advertise and award a contract for construction that includes requirements for the employment of veterans residing in or adjacent to any of the areas in which work is to be performed under the contract if— (1)the estimated cost of the project to which the contract relates exceeds $10,000,000; 
(2)there is no requirement to hire an individual who does not have the necessary skills to perform work in a relevant craft or trade, unless the individual is subject to an apprenticeship program or other training program; and (3)the requirements do not— 
(A)compromise the quality of the project to which the contract relates; (B)unreasonably delay the completion of the project; or 
(C)unreasonably increase the cost of the project..  